Case 2:85-cv-04544-DMG-AGR Document 825 Filed 06/23/20 Page 1 of 3 Page ID #:38305



1    JOSEPH H. HUNT
2    Assistant Attorney General
     Civil Division
3    SCOTT G. STEWART
4    Deputy Assistant Attorney General
     Civil Division
5    WILLIAM C. PEACHEY
6    Director, District Court Section
     Office of Immigration Litigation
7    WILLIAM C. SILVIS
8
     Assistant Director, District Court Section
     Office of Immigration Litigation
9    SARAH B. FABIAN
10
     Senior Litigation Counsel, District Court Section
     Office of Immigration Litigation
11         P.O. Box 868, Ben Franklin Station
12
           Washington, D.C. 20044
           Tel: (202) 532-4824
13         Fax: (202) 305-7000
14
           Email: sarah.b.fabian@usdoj.gov

15   Attorneys for Defendants
16                     UNITED STATES DISTRICT COURT
17                FOR THE CENTRAL DISTRICT OF CALIFORNIA
18
     JENNY LISETTE FLORES; et al.,           ) Case No. CV 85-4544-DMG
19                                           )
20           Plaintiffs,                     ) NOTICE OF APPEAL
                                             )
21                v.                         ) Hon. Dolly M. Gee
22                                           )
     WILLIAM P. BARR, Attorney               )
23   General of the United States; et al.,   )
24
                                             )
             Defendants.                     )
25                                           )
26
                                             )
Case 2:85-cv-04544-DMG-AGR Document 825 Filed 06/23/20 Page 2 of 3 Page ID #:38306



1          Defendants the U.S. Department of Health and Human Services and U.S.
2
     Department of Homeland Security hereby appeal the District Court’s April 24, 2020
3

4
     Order, ECF No. 784, in the above-captioned case to the United States Court of Appeals

5    for the Ninth Circuit.
6
     DATED:       June 23, 2020             Respectfully submitted,
7
                                            JOSEPH H. HUNT
8
                                            Assistant Attorney General
9                                           Civil Division
                                            SCOTT G. STEWART
10
                                            Deputy Assistant Attorney General
11                                          Civil Division
                                            WILLIAM C. PEACHEY
12
                                            Director, District Court Section
13                                          Office of Immigration Litigation
                                            WILLIAM C. SILVIS
14                                          Assistant Director, District Court Section
15                                          Office of Immigration Litigation

16                                          /s/ Sarah B. Fabian
17                                          SARAH B. FABIAN
                                            Senior Litigation Counsel
18                                          Office of Immigration Litigation
19
                                            District Court Section
                                            P.O. Box 868, Ben Franklin Station
20                                          Washington, D.C. 20044
21
                                            Tel: (202) 532-4824
                                            Fax: (202) 305-7000
22                                          Email: sarah.b.fabian@usdoj.gov
23
                                            Attorneys for Defendants
24

25

26

                                              1
Case 2:85-cv-04544-DMG-AGR Document 825 Filed 06/23/20 Page 3 of 3 Page ID #:38307



1
                                 CERTIFICATE OF SERVICE
2

3
           I hereby certify that on June 23, 2020, I served the foregoing with

4    attachment on all counsel of record by means of the District Clerk’s CM/ECF
5
     electronic filing system.
6

7

8                                                 /s/ Sarah B. Fabian
9                                                 SARAH B. FABIAN
                                                  U.S. Department of Justice
10
                                                  District Court Section
11
                                                  Office of Immigration Litigation
12

13
                                                  Attorney for Defendants

14

15

16

17

18

19

20

21

22

23

24

25

26
